DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 states “opposing and of the secondary dielectric layer”.  The Office assumes this is a typographical error and should read “opposing end”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 states “means s disposed”.  The Office assumes this is a typographical error and should read “means disposed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 11, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Consoli (US 4,394,707).

Regarding Claim 1, Consoli discloses a flexible circuit (FC) (Fig 7-8; some details better seen in Fig 1-4), comprising: a primary dielectric layer (10,12; Column 1, lines 54-61; “dielectrical substrate”, “first portion”) having a plurality of substantially parallel conductive circuit traces (20; Column 1lines 54-61; “conductive paths”; see Fig 2 showing some of the trace portions are parallel to one another) disposed therein; and a secondary dielectric layer (10,14; Column 1, lines 54-61; “dielectrical substrate”, “second portion”; 14 extends from 12) extending from (structure shown is analogous to Applicant’s structure shown in Applicant’s drawings) or attached to the primary dielectric layer (12), wherein the secondary dielectric layer (14) does not have any conductive circuit traces (Column 1, lines 54-61; “free of any conductive paths”) disposed therein, wherein at least one of the primary (12) and secondary (14) dielectric layers defines an alignment feature (44,18) for wrapping (Column 2, lines 51-60; “wrapped”; better seen in Fig 3) and securing (Column 2, lines 30-40; “secure the second portion to the first portion”) the FC about a central structure (30,34).

Regarding Claim 5, Consoli further discloses the FC (Fig 7-8; some details better seen in Fig 1-4), wherein the alignment feature (at 18) is an aperture (18;  Column 3, lines 1-15; “openings”) defined in the secondary dielectric layer (14) that is configured to have a securing feature (44) disposed therethrough, wherein the securing feature (44) is configured to be secured to a surface (see Fig 7-8 showing 44 at a surface).

Regarding Claim 8, Consoli further discloses the FC (Fig 7-8; some details better seen in Fig 1-4), wherein the primary dielectric layer (12) wraps around a portion (12 is around a top portion of 30,34 in Fig 3) of the central structure (30,34) and the secondary dielectric layer (14) wraps around at least a remainder (12 is around a bottom portion of 30,34 in Fig 3) of the central structure (30,34).

Regarding Claim 11, Consoli discloses a method (Fig 7-8; Abstract; “folded over and secured”) of wrapping (Column 2, lines 51-60; “wrapped”) and securing (Column 2, lines 51-60) a flexible circuit (FC) (10; some details better seen in Fig 1-4) about a central stricture (30,34), the method (Fig 7-8) comprising: providing a primary dielectric layer (10,12; Column 1, lines 54-61; “dielectrical substrate”, “first portion”) of the FC, the primary dielectric layer (10,12) having a plurality of substantially parallel conductive circuit traces (20; Column 1lines 54-61; “conductive paths”; see Fig 2 showing some of the trace portions are parallel to one another) disposed therein; providing a secondary dielectric layer (10,14; Column 1, lines 54-61; “dielectrical substrate”, “second portion”; 14 extends from 12) of the FC, the secondary dielectric layer (10,14) extending from (structure shown is analogous to Applicant’s structure shown in Applicant’s drawings) or attached to the primary dielectric layer (12), wherein the secondary dielectric layer (14) does not have any conductive circuit traces (Column 1, lines 54-61; “free of any conductive paths”) disposed therein, wherein at least one of the primary (12) and secondary (14) dielectric layers defines a set of alignment features (44,18) for wrapping (better seen in Fig 3) and securing (Column 2, lines 30-40; “secure the second portion to the first portion”) the FC about a central structure (30,34); and wrapping (Column 2, lines 51-60; “wrapped”) the FC about the central structure while aligning each alignment feature (44,18) of the set of alignment features (44,18) with a respective complimentary alignment feature such that the FC fully encompasses the central structure (30,34) and is secured thereabout.
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Regarding Claim 15, Consoli further discloses the method (Fig 7-8; some details better seen in Fig 1-4), wherein one of the set of alignment features is an aperture (18;  Column 3, lines 1-15; “openings”) defined in the secondary dielectric layer (14) that is configured to have a securing feature (44) disposed therethrough, wherein the securing feature (44) is configured to be secured to a surface (see Fig 7-8 showing 44 at a surface).
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Regarding Claim 18, Consoli further discloses the method (Fig 7-8; some details better seen in Fig 1-4), wherein the wrapping of the FC comprises wrapping the primary dielectric layer (12) around a portion (12 is around a top portion of 30,34 in Fig 3) of the central structure (30,34) and wrapping the secondary dielectric layer (14) wraps around at least a remainder (12 is around a bottom portion of 30,34 in Fig 3) of the central structure (30,34).
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Regarding Claim 20, Consoli discloses a flexible circuit (FC) (Fig 7-8; some details better seen in Fig 1-4), comprising: a primary dielectric layer means (10,12; Column 1, lines 54-61; “dielectrical substrate”, “first portion”) for having a plurality of substantially parallel conductive circuit trace means (20; Column 1lines 54-61; “conductive paths”; see Fig 2 showing some of the trace portions are parallel to one another) (s) disposed therein; and a secondary dielectric layer means (10,14; Column 1, lines 54-61; “dielectrical substrate”, “second portion”; 14 extends from 12) for extending from (structure shown is analogous to Applicant’s structure shown in Applicant’s drawings) or attached to the primary dielectric layer means, wherein the secondary dielectric layer means (14) does not have any conductive circuit trace means (Column 1, lines 54-61; “free of any conductive paths”) disposed therein, wherein at least one of the primary (12) and secondary (14) dielectric layer means defines an alignment feature means (44,18) for wrapping (Column 2, lines 51-60; “wrapped”; better seen in Fig 3) and securing (Column 2, lines 30-40; “secure the second portion to the first portion”) the FC (10) about a central structure means (30,34).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Consoli (US 4,394,707) as applied to claims 1 and 11 above, and further in view of Klesing (US 2002/0079129 A1).

Regarding Claim 2, Consoli discloses the limitations of the preceding claim.
Consoli does not disclose wherein the central structure comprises a coaxial cable.
Klesing teaches of a FC (Fig 1) wherein a central structure comprises a coaxial cable (22,24; [0014-0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as disclosed by Consoli wherein the central structure comprises a coaxial cable as taught by Klesing, in order to interconnect components, supply power, supply data lines, connect lights, instruments or drives, and/or provide a connection in a motor vehicle (Klesing, [0004,0016]).

Regarding Claim 12, Consoli discloses the limitations of the preceding claim.
Consoli does not disclose wherein the central structure comprises a coaxial cable.
Klesing teaches of a FC (Fig 1) wherein a central structure comprises a coaxial cable (22,24; [0014-0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Consoli wherein the central structure comprises a coaxial cable as taught by Klesing, in order to interconnect components, supply power, supply data lines, connect lights, instruments or drives, and/or provide a connection in a motor vehicle (Klesing, [0004,0016]).
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Claims 3 – 4 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Consoli (US 4,394,707) as applied to claims 1 and 11 above, and further in view of Lightbody (US 7,265,533 B2).

Regarding Claim 3, Consoli discloses the limitations of the preceding claim.
Consoli at Fig 7-8 does not explicitly disclose wherein the alignment feature is an adhesive-based fold- over tab at an end of the secondary dielectric layer.
However Consoli shows in Fig 5, wherein the alignment feature is a fold- over tab (extending end of 14 at the left side of Fig 5) at an end of the secondary dielectric layer (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as taught by Consoli (Fig 7-8) wherein the alignment feature is a fold- over tab at an end of the secondary dielectric layer as taught by Consoli (Fig 5), as both limitations of presented by the same publication and further in order to provide further insulative protection of the conductive paths (Consoli, Column 2, lines 40-54).
Lightbody teaches of a FC (Fig 1) wherein an alignment feature (106) is an adhesive-based tab (106; Column 4, lines 20-35, Column 5, lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as taught by Consoli wherein an alignment feature is an adhesive-based tab as taught by Lightbody, in order to permanently mount, fasten or wrap a flex circuit (Lightbody, Column 4, lines 20-35, Column 5, lines 1-14), such that the alignment feature is an adhesive-based fold- over tab at an end of the secondary dielectric layer, which would provide a permanent assembly.

Regarding Claim 4, Consoli further discloses the FC (Fig 7-8) wherein the alignment feature (44,18) is complimentary first and second alignment feature, wherein the first alignment feature (44) is arranged proximate (44 is located at a place on the left side of Fig 8, that is between 12 and 14) to a point between the primary and secondary dielectric layers (12,14) and the alignment feature (18) is arranged proximate to an opposing (and; the Office assumes this was meant to read as ‘end’) of the secondary dielectric layer (18 is located at a place on the left side of Fig 8, that is near an end of 14).
Consoli at Fig 7-8 does not disclose complimentary first and second interlocking tabs.
Lightbody teaches of a FC (Fig 1) comprising complimentary first and second interlocking tabs (structure shown at 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as disclosed by Consoli wherein the alignment feature is complimentary first and second interlocking tabs as taught by Lightbody, in order to securely and removably fasten or wrap a flex circuit (Lightbody, Column 4, lines 20-35, Column 5, lines 1-14), such that the first interlocking tab is arranged proximate to a point between the primary and secondary dielectric layers and the second interlocking tab is arranged proximate to an opposing (and) of the secondary dielectric layer.

Regarding Claim 13, Consoli discloses the limitations of the preceding claim.
Consoli at Fig 7-8 does not explicitly disclose wherein the alignment feature is an adhesive-based fold- over tab at an end of the secondary dielectric layer.
However Consoli shows in Fig 5, wherein the alignment feature is a fold- over tab (extending end of 14 at the left side of Fig 5) at an end of the secondary dielectric layer (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Consoli (Fig 7-8) wherein the alignment feature is a fold- over tab at an end of the secondary dielectric layer as taught by Consoli (Fig 5), as both limitations of presented by the same publication and further in order to provide further insulative protection of the conductive paths (Consoli, Column 2, lines 40-54).
Lightbody teaches of a FC (Fig 1) wherein an alignment feature (106) is an adhesive-based tab (106; Column 4, lines 20-35, Column 5, lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Consoli wherein an alignment feature is an adhesive-based tab as taught by Lightbody, in order to permanently mount, fasten or wrap a flex circuit (Lightbody, Column 4, lines 20-35, Column 5, lines 1-14), such that the alignment feature is an adhesive-based fold- over tab at an end of the secondary dielectric layer, which would provide a permanent assembly.
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Regarding Claim 14, Consoli further discloses the method (Fig 7-8) wherein two of the set of alignment feature (44,18) are complimentary first and second alignment feature, wherein the first alignment feature (44) is arranged proximate (44 is located at a place on the left side of Fig 8, that is between 12 and 14) to a point between the primary and secondary dielectric layers (12,14) and the alignment feature (18) is arranged proximate to an opposing (and; the Office assumes this was meant to read as ‘end’) of the secondary dielectric layer (18 is located at a place on the left side of Fig 8, that is near an end of 14).
Consoli at Fig 7-8 does not disclose complimentary first and second interlocking tabs.
Lightbody teaches of a FC (Fig 1) comprising complimentary first and second interlocking tabs (structure shown at 106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Consoli wherein the alignment feature is complimentary first and second interlocking tabs as taught by Lightbody, in order to securely and removably fasten or wrap a flex circuit (Lightbody, Column 4, lines 20-35, Column 5, lines 1-14), such that the first interlocking tab is arranged proximate to a point between the primary and secondary dielectric layers and the second interlocking tab is arranged proximate to an opposing (and) of the secondary dielectric layer.
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Consoli (US 4,394,707) as applied to claims 5 and 15 above, and further in view of Ramsagar (US 6,770,813 B1).

Regarding Claim 6, Consoli discloses the limitations of the preceding claim.
Consoli at Fig 7-8 does not disclose wherein the surface is a body of a vehicle.
Ramsagar teaches of a flexible circuit (FC) (Fig 1-4), comprising: a primary dielectric layer (32,16) having a plurality of substantially parallel conductive circuit traces (37) disposed therein; and a secondary dielectric layer (26,16) extending from or attached to the primary dielectric layer, wherein an alignment feature (70) is an aperture defined in the secondary dielectric layer that is configured to have a securing feature (72) disposed therethrough, wherein the securing feature (72) is configured to be secured to a surface (12), wherein the surface (12) is a body of a vehicle (Column 2, lines 40-51; Column 3, lines 59-67; “vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as disclosed by Consoli (Fig 7-8) wherein the surface is a body of a vehicle as taught by Ramsagar in order to allow for a reduce footprint, to provide microelectronic packages suitable for other sites onboard an automotive vehicle, or for packages for non-automotive applications, to allow for electrical connection to an instrument panel and allow for operation of instruments in a vehicle (Ramsagar, Column 1, lines 12-57; Column 2, lines 40-54; Column 4, lines 8-33).

Regarding Claim 16, Consoli discloses the limitations of the preceding claim.
Consoli at Fig 7-8 does not disclose wherein the surface is a body of a vehicle.
Ramsagar teaches of a flexible circuit (FC) (Fig 1-4), comprising: a primary dielectric layer (32,16) having a plurality of substantially parallel conductive circuit traces (37) disposed therein; and a secondary dielectric layer (26,16) extending from or attached to the primary dielectric layer, wherein an alignment feature (70) is an aperture defined in the secondary dielectric layer that is configured to have a securing feature (72) disposed therethrough, wherein the securing feature (72) is configured to be secured to a surface (12), wherein the surface (12) is a body of a vehicle (Column 2, lines 40-51; Column 3, lines 59-67; “vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Consoli (Fig 7-8) wherein the surface is a body of a vehicle as taught by Ramsagar in order to allow for a reduce footprint, to provide microelectronic packages suitable for other sites onboard an automotive vehicle, or for packages for non-automotive applications, to allow for electrical connection to an instrument panel and allow for operation of instruments in a vehicle (Ramsagar, Column 1, lines 12-57; Column 2, lines 40-54; Column 4, lines 8-33).
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Consoli (US 4,394,707) in view of Ramsagar (US 6,770,813 B1) as applied to claims 6 and 16 above, and further in view of Arai (US 6,827,316 B1).

Regarding Claim 7, Consoli in view of Ramsagar teaches the limitations of the preceding claim.
Consoli does not disclose wherein the securing feature is a fir tree connector configured to be secured to the body of the vehicle via an aperture defined in the body of the vehicle.
Arai teaches a securing feature (Fig 2) is a fir tree connector (21) configured to be secured to a body (7) of a vehicle via an aperture (13) defined in the body of the vehicle (Column 3, lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as taught by Consoli in view of Ramsagar, wherein the securing feature is a fir tree connector configured to be secured to the body of the vehicle via an aperture defined in the body of the vehicle as taught by Arai in order to provide abutment and engagement of the securing feature, provide bias and resilience and disperse inadvertent forces (Arai, Column 2, 1-65; Column 1, lines 10-45; Column 4, lines 8-33).

Regarding Claim 17, Consoli in view of Ramsagar teaches the limitations of the preceding claim.
Consoli does not disclose wherein the securing feature is a fir tree connector configured to be secured to the body of the vehicle via an aperture defined in the body of the vehicle.
Arai teaches a securing feature (Fig 2) is a fir tree connector (21) configured to be secured to a body (7) of a vehicle via an aperture (13) defined in the body of the vehicle (Column 3, lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Consoli in view of Ramsagar, wherein the securing feature is a fir tree connector configured to be secured to the body of the vehicle via an aperture defined in the body of the vehicle as taught by Arai in order to provide abutment and engagement of the securing feature, provide bias and resilience and disperse inadvertent forces (Arai, Column 2, 1-65; Column 1, lines 10-45; Column 4, lines 8-33).
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Claims 9 – 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Consoli (US 4,394,707) as applied to claims 8 and 18 above.

Regarding Claim 9, Consoli discloses the limitations of the preceding claim.
Consoli at Fig 7-8 does not explicitly disclose wherein the secondary dielectric layer further wraps around at least a portion of the primary dielectric layer.
However Consoli shows in Fig 5, wherein a secondary dielectric layer (14) further wraps around at least a portion of a primary dielectric layer (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as taught by Consoli (Fig 7-8) wherein the secondary dielectric layer further wraps around at least a portion of the primary dielectric layer as taught by Consoli (Fig 5), as both limitations of presented by the same publication and further in order to provide further insulative protection of the conductive paths (Consoli, Column 2, lines 40-54).

Regarding Claim 10, Consoli teaches the limitations of the preceding claim, including a portion of the secondary dielectric layer wraps around a portion of the primary dielectric layer.
Consoli does not teach secondary dielectric layer wraps around the entire primary dielectric layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as taught by Consoli (Fig 7-8,5) wherein the secondary dielectric layer wraps around the entire primary dielectric layer, in order to provide further protection and more layers or protection over the conductive paths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (1955)

Regarding Claim 19, Consoli discloses the limitations of the preceding claim.
Consoli at Fig 7-8 does not explicitly disclose wherein the wrapping of the FC further comprises wrapping the secondary dielectric layer further around at least a portion of the primary dielectric layer.
However Consoli shows in Fig 5, wherein the wrapping of the FC (10) further comprises wrapping the secondary dielectric layer (14) further around at least a portion of the primary dielectric layer (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Consoli (Fig 7-8) wherein the wrapping of the FC further comprises wrapping the secondary dielectric layer further around at least a portion of the primary dielectric layer as taught by Consoli (Fig 5), as both limitations of presented by the same publication and further in order to provide further insulative protection of the conductive paths (Consoli, Column 2, lines 40-54).
Further as no specific steps are provided, the Office reads this in the broadest sense to include any manufacturing steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896